Citation Nr: 1445235	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-46 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for hyperparathyroidism.

2.  Entitlement to an initial rating higher than 20 percent for gout.

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

4.  Entitlement to an initial rating higher than 10 percent for arthritis of the bilateral first metatarsophalangeal joints (MTP) prior to April 6, 2012.

5.  Entitlement to a disability rating higher than 10 percent for right foot bunion beginning April 6, 2012.

6.  Entitlement to a disability rating higher than 10 percent for left foot bunion beginning April 6, 2012.

7.  Entitlement to an initial rating higher than 10 percent, prior to April 6, 2012, and in excess of 50 percent thereafter, for bilateral flat feet with bunions.

8.  Entitlement to an initial compensable rating prior to March 22, 2012, and in excess of 10 percent thereafter, for lumbar spine disability.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from April 2008, November 2008, November 2009, December 2009, March 2010, and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted service connection for a right knee disability, awarding a 10 percent rating, arthritis of the bilateral first metatarsophalangeal joints, awarding a 10 percent rating, and noncompensable hyperparathyroidism, each effective October 25, 2001; granted service connection for bilateral flat feet with bunion deformity, awarding a 10 percent rating effective October 26, 2001; denied service connection for a low back disability; denied entitlement to a TDIU; and granted service connection for gout, awarding a 20 percent rating effective February 20, 2009.

In a November 2012 rating decision, the RO increased the Veteran's rating for his bilateral flat feet to 50 percent, and awarded separate 10 percent ratings for bunions on each foot, effective April 6, 2012.  As noted above, prior to April 6, 2012, the Veteran only had a single rating for his bilateral arthritis of the first MTP joint.  Although these were partial grants of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefit allowed prior to April 6, 2012; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for back, gout, right knee, and hyperparathyroidism, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire timeframe on appeal, the Veteran has had severe bilateral bunions with arthritis of the first MTP joints.  

2.  Prior to April 6, 2012, the Veteran's bilateral pes planus was manifested by no more than moderate symptoms such as weight-bearing line over or medial to great toe, inward bowing, and pain on manipulation/use of the feet.  

3.  Beginning April 6, 2012, the Veteran's bilateral pes planus was manifested by pronounced symptoms such as marked pronation, extreme tenderness, marked inward displacement-none of which are improved with orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 10 percent rating, but no higher, for bunions with arthritis of the first MTP joints have been met for each foot.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2013).

2.  Prior to April 6, 2012, the criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

3.  Beginning April 6, 2012, the criteria for a rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In regards to the increased rating claim, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a low back disability has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  Nevertheless, the Veteran was provided Dingess-compliant notice in April 2008.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in April 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the April 2012 VA examination and report; the association of outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the Board also considered all other Diagnostic Codes which may be applicable to the Veteran's particular foot disabilities.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284. 

Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the medical evidence does not reveal atrophy of the musculature, disturbed circulation, weakness, contracture of the plantar fascia, dorsiflexion with limited motion of any toes, or malunion or nonunion of tarsal or metatarsal bones.

Diagnostic Codes 5280, 5281, and 5282 do not provide ratings in excess of 10 percent.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  

As noted above, the words "marked," "severe," and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5284 [for other foot injuries], moderate foot injuries warrant a 10 percent rating; a 20 percent rating requires a moderately-severe foot injury; and a 30 percent rating requires a severe foot injury.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where the limitation of motion of the specific joint or joints involved is noncompensable, under the applicable diagnostic codes, a maximum rating of 10 percent is warranted where arthritis is shown by x-ray and where limitation of motion is objectively confirmed by evidence of swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his arthritis of the bilateral first MTP joints should be rated higher than 10 percent prior to April 6, 2012.  The Veteran also contends that he is entitled to a rating in excess of 50 percent for bilateral flat feet and his bilateral bunions should be rated higher than 10 percent each, beginning April 6, 2012.  

By way of background, the RO granted service connection for arthritis of the bilateral first MTP joints in an April 2008 rating decision.  A single, 10 percent rating was assigned, effective October 25, 2001.  The RO granted service connection for bilateral flat feet with bunion deformities in a November 2008 rating decision.  A single, 10 percent rating was assigned, effective October 25, 2001.  The Veteran appealed the initial ratings assigned.  

In a November 2012 rating decision, the RO increased the Veteran's rating for his bilateral flat feet to 50 percent, and awarded separate 10 percent ratings for bunions on each foot, effective April 6, 2012.  

Initially, the Board notes that the Veteran's claims folder has been rebuilt.  In 2006, the RO notified the Veteran of its difficulty locating the original folder, and as such, rebuilt it.  

In a March 2002 letter, the Veteran's physician indicated that a bone scan showed increased uptake throughout both feet, which was consistent with degenerative/arthritic changes of the feet.  

In August 2002 x-rays of the feet, the Veteran was found to have mild, bilateral hallux valgus deformity, with bilateral calcaneal spurs present.  

In January 2003, the Veteran was afforded a VA examination of the feet, during which he reported significant bilateral foot pain.  He advised that he was unable to wear dress shoes, and could only walk in athletic shoes.  The athletic shoes sometimes help with the pain, but not always.  He described his pain as 7 or 8 out of 10, with 10 being the most significant pain.  Physical examination revealed forefoot varus bilaterally and during resistant maneuvers, the Veteran both tibias externally rotate.  The Veteran had a right dorsomedial bunion and a left medial bunion with the hallux and valgus position.  There was 30 degrees of passive dorsiflexion of the first MTP joint.  Upon single heel raising, the Veteran was able to invert bilaterally.  The examiner noted mild degenerative joint disease of the first MTP joints, bilaterally, but no evidence of fractures.  The examiner diagnosed compensated forefoot varus, otherwise known as pes planovalgus, bilaterally, with functional instability, bilateral bunions with hallux valgus, and bilateral mild degenerative joint disease of the MTP joints.  The examiner indicated that the Veteran had mechanical and functional instability in both feet.  

In a March 2003 private treatment note, the Veteran reported being unable to wear shoes and burning across the top of both metatarsals.  The treating professional indicated that the Veteran had heel spur syndrome, plantar fasciitis, pes planus, and skin problems.  

During the Veteran's October 2003 DRO hearing, he testified to bilateral foot pain, with difficulty standing up and balancing on his feet.  He reported bilateral foot pain, without swelling.  He stated that as long as he wears broken-in athletic shoes, he has no foot problems.  The Veteran indicated that he was told he needed foot inserts, but could not afford them.  

In September 2008, the Veteran was afforded another VA examination of the feet, during which the examiner diagnosed as having bilateral pes planus, bilateral hallux valgus, bilateral bunion deformity, and bilateral degenerative joint disease of the first MTP joint of both feet.  The examiner described the hallux valgus as mild in nature, and his feet were moderately pronated.  The Veteran described pain the bottom of the forefoot, heel, and lateral aspect of both feet.  There was no swelling, heat, redness, fatigability, lack of endurance, or weakness.  He did endorse some stiffness in the feet while standing, and pain while standing, walking, and at rest.  He denied any flare-ups, but indicated that he could walk more than 1/4 mile, but less than one mile.  The Veteran advised that he uses cushions for his feet, and the examiner indicated that the inserts were only fairly helpful in alleviating his symptoms.  

Physical examination of the feet showed painful motion in the subtalar joint with objective evidence of tenderness in the bilateral heels.  There was no objective evidence of swelling, instability, weakness, abnormal weight bearing, or hammertoes.  The Veteran had hallux valgus with lateral deviation of the great toes, bilaterally.  There was joint crepitus present within the first MTP joints in both feet with approximately 25 degrees of available dorsiflexion.  There were no skin/vascular foot abnormalities, pes cavus, or malunion/nonunion of the tarsal or metatarsal bones.  The Veteran's feet showed inward bowing both to weight bearing and non-weight bearing testing.  The bowing was correctible with manipulation on the left and partially correctable on the right, but there is pain/spasm with manipulation in both feet.  The Veteran had forefoot malalignment that is not correctible with manipulation, but the midfoot malalignment was correctable with manipulation.  He exhibited moderate pronation and no arch present.  There was pain upon manipulation.  Bilateral heel valgus was to 10 degrees and correctable by manipulation.  The location of the bilateral weight bearing lines was medial to great toe.  The examiner also noted that the Veteran had pain with direct pressure to the plantar medial and central heels.  X-rays of the feet showed hallux valgus deformity at both first toes and some bone spurs in the right and left calcaneus.  The examiner indicated that the Veteran's bilateral foot disabilities did not impact his work as he is not currently employed, but they did impact his daily activities.

In a July 2009 addendum, the September 2008 examiner opined that the Veteran had no employment limitations due to his bilateral foot disabilities.  

During his August 2011 hearing, the Veteran testified that it is painful to bend his bilateral big toes.  He described it as stiff and rigid-"like frozen toe," and used the term ankylosis.  He requested separate ratings for each big toe due to his bunions.  

Following the Board's February 2012 remand, the Veteran was afforded another VA examination of the feet in April 2012, during which he was diagnosed as having hallux valgus, hallux rigidus, and arthritis of the first MTP joints.  The Veteran described pain in both feet, both big toes, and both heels.  The examiner indicated that the Veteran's hallux valgus symptoms were severe in nature with the functional equivalent to amputation of the great toe.  The examiner found that the hallux rigidus symptoms were mild to moderate, bilaterally.  There was no evidence of claw foot, hammertoes, or malunion/nonunion of the tarsal/metatarsal bones.  The Veteran did not have any other foot injuries, but had bilateral weak foot inasmuch as he was unable to perform modified Romberg test due to weakness, pain in the ankles, and excessively pronated feet.  X-rays of the feet revealed degenerative arthritis in both feet with arthritis documented in multiple joints of the same foot.  The examiner opined that the Veteran's bilateral foot disability impacts his ability to work inasmuch as he is unable to walk more than a quarter of a mile because of foot and knee pain.  He was unable to perform his normal work duties due to his bilateral foot pain.  

Regarding the Veteran's pes planus, the examiner noted that he experiences pain accentuated on use and manipulation and swelling.  There was no evidence of characteristic calluses caused by the flatfoot condition, and his symptoms are not relieved by use of arch supports.  The Veteran experiences extreme tenderness of the plantar surface in both feet.  The Veteran has decreased longitudinal arch height on weight-bearing, and marked deformity in both feet.  He experiences marked pronation in both feet and the weight-bearing line falls over or medial to the great toe in both feet.  The Veteran has inward bowing of the Achilles tendons in both feet, and marked inward displacement and severe spasm of the Achilles tendon on manipulation in both feet.  These symptoms are not improved with use of orthopedic shoes or supports.  

A review of the available private and VA treatment records, showed continued treatment for bilateral foot pain and problems.  

Upon careful review of the evidence of record the Board finds that the Veteran is entitled to initial 10 percent rating each, but no higher, for hallux valgus of the foot with arthritis of the first MTP joints for the entire timeframe on appeal.  This rating is in lieu of the single, 10 percent rating for arthritis of the bilateral first MTP joints prior to April 6, 2012.  The Board also finds that the preponderance of the evidence is against awarding a rating in excess of 10 percent, or separate rating for each foot, prior to April 6, 2012, or a rating in excess of 50 percent thereafter, for bilateral pes planus.  

First, the Board will address whether the Veteran is entitled to a disability rating in excess of 10 percent for arthritis of the bilateral first MTP joints prior to April 6, 2012.  Here, the x-ray evidence prior to April 6, 2012, shows mild degenerative arthritis in the first MTP joints, bilaterally.  The Veteran had subjective complaints of painful motion in the MTP joints.  Collectively, this symptomatology supports the current assignment of a 10 percent rating for arthritis of the first MTP in both feet based on the criteria under Diagnostic Code 5003 for degenerative arthritis without compensable loss of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, and 5242.  

The Board finds, however, that it would be most advantageous to award the Veteran separate ratings for each foot for bunions with arthritis of the first MTP joints prior to April 6, 2012, under Diagnostic Code 5280 (hallux valgus) instead of a single 10 percent rating for arthritis under Diagnostic Code 5003.  This is the highest rating available under this rating code.  As there is no other functional limitations that are not already compensated for, the assignment of a rating under Diagnostic Code 5280 would be pyramiding and not permissible under 38 C.F.R. § 4.14 (although various manifestations of a single disability may be assigned separate ratings, the evaluation of the same disability manifestations under different diagnoses is not).  

Initially, with respect to the Veteran's contention that his pes planus is bilateral that he should have separate ratings for each foot, the regulations clearly contemplate a single 10 percent rating for moderate unilateral or bilateral pes planus.  In order for the Veteran's disability to warrant an increased rating prior to April 6, 2012, the criteria of a severe unilateral or bilateral pes planus disability must be met.  Currently, there is no indication in the VA examination reports or private or VA treatment records that the Veteran meets these criteria prior to April 6, 2012.  The Board acknowledges the Veteran's complaints of pain, stiffness, difficulty standing up, difficulty balancing, and mechanical and functional instability due to his bilateral pes planus symptoms prior to April 6, 2012.  The record also shows the Veteran's reports that when he wears broken in athletic shoes, he has no foot problems.  The Veteran's reports of pain on manipulation of the feet, pain on use of the feet, inward bowing, and weight bearing over or medial to the great toe are contemplated by the criteria for moderate pes planus.  In other words, the medical evidence does not show any objective evidence of marked deformity of the foot to warrant a rating in excess of 10 percent prior to April 6, 2012, for bilateral pes planus.  Moreover, the September 2008 VA examiner opined that the Veteran's bilateral foot disabilities did not impact his work or cause employment limitations.  The medical evidence does not show that the Veteran's flatfoot symptoms, prior to April 6, 2012, reached the severity required for a rating in excess of 10 percent.  Namely, there was no objective evidence of any more than moderate deformity (pronation) in either foot, no swelling, and no callosities.  Although the Veteran reported pain on manipulation and increased pain upon use, his symptoms are most analogous to those described as moderate under Diagnostic Code 5276 prior to April 6, 2012.  The Veteran first objectively exhibited pronounced bilateral pes planus symptoms during his April 2012 examination wherein he was first shown to have marked pronation, extreme tenderness, marked inward displacement, and no improvement with orthopedic shoes or inserts.  In sum, prior to April 6, 2012, the Board finds that the Veteran's bilateral pes planus was manifested by no more than moderate symptoms as contemplated by Diagnostic Code 5276.  

The Board has also considered whether the Veteran would be entitled to a rating in excess of 10 percent each for bunions with arthritis of the first MTP joints and in excess of 10 percent for moderate pes planus prior to April 6, 2012, under Diagnostic Code 5284 [other foot injuries].  The Board finds that although the evidence prior to April 6, 2012, is indicative of pain, it was noted there was essentially no limitation of function with walking or standing.  There was no occupational impairment noted either.  Moreover, during the VA examinations dated prior to April 6, 2012, the examiner noted that there was no demonstrated functional limitation during the examination, and no weakness or fatigability.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Under the circumstances, the Board finds that the overall disability picture in connection with the Veteran's bilateral bunions with arthritis of the first MTP and bilateral pes planus prior to April 6, 2012, is consistent with no more than moderate injuries of the feet.  As such, ratings in excess of 10 percent each for bunions with arthritis of the first MTP joints and in excess of moderate pes planus prior to April 6, 2012, are not warranted.  

The Board has also considered whether the Veteran would be entitled to a rating in excess of 50 percent, beginning April 6, 2012, for bilateral pes planus.  First, the Board notes that a 50 percent rating under Diagnostic Code 5276 is the highest rating available under this code.  It compensates for pronounced bilateral pes planus.  There is no other rating code that would provide for a higher rating on a schedular basis.  

In this case, it is imperative that the Board point out that increased ratings are not warranted solely on the basis of the Veteran's pain due to his bilateral pes planus and bilateral bunions with arthritis of the first MTP joints.  The primary manifestations of the Veteran's bilateral foot disabilities are pain in both feet on prolonged walking and standing-i. e., functional use.  Specifically, evaluation under Diagnostic Codes 5276 and 5280 contemplates pain on manipulation and use of the feet.  Hence, no increased evaluations are assignable on this basis.  See DeLuca, Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Again, the effects of functional loss due to pain are the foundations of the currently assigned disability ratings.

The Board recognizes that Diagnostic Code 5284 does not foreclose the possibility of separate evaluations for each foot as discussed above.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Here, the Veteran's bilateral pes planus symptoms, standing alone, may not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284. 

Pursuant to Diagnostic Code 5284, severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Accordingly, the Board finds that, in order to qualify for an increased disability rating under Diagnostic Code 5284, the Veteran's bilateral foot disability would need to include symptoms not appropriately contemplated by Diagnostic Code 5276.  Moreover, the Veteran's collective symptoms would need to rise to a level of at least severe in one foot and with actual loss of use of the other foot, so as to warrant a disability rating in excess of 50 percent when the two lower-extremity ratings are combined.  Here, however, there is no indication that the Veteran's service-connected bilateral foot disabilities are manifested by other injuries of either foot that are severe, or to an extent documented by actual loss of use.  Indeed, the Veteran's bilateral foot disability has not been shown to cause functional loss beyond that envisioned by Diagnostic Code 5276.

In reaching this conclusion, the Board has considered both the medical and lay evidence of record.  The Board finds that the preponderance of the evidence shows that a 10 percent rating, but no higher, for each foot for bunions with arthritis of the first MTP joints is warranted for the entire timeframe on appeal.  The preponderance of the evidence is against awarded a rating in excess of 10 percent prior to April 6, 2012, and in excess of 50 percent thereafter, for bilateral pes planus.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than 10 percent each bunions with arthritis of the first MTP join and bilateral pes planus prior to April 6, 2012, or a rating in excess of 50 percent beginning April 6, 2012, for bilateral pes planus.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral foot disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral foot disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, instability, loss of function, and balance problems.  The current 10 percent rating under Diagnostic Code 5280 for bilateral bunions with arthritis of the first MTP joints, the 10 percent rating prior to April 6, 2012, and 50 percent rating beginning April 6, 2012, under Diagnostic Code 5276 for bilateral pes planus are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that the TDIU issue is being addressed in the remand section below, and any discussion of the TDIU claim is deferred pending the additional development described below.  


ORDER

A 10 percent rating each, but no higher, for bunions with arthritis of the first MTP joints is warranted for the entire appeal period.

A rating in excess of 10 percent prior to April 6, 2012, and in excess of 50 percent thereafter for bilateral pes planus is denied.  


REMAND

Gout, Right Knee, and Hyperparathyroidism

The Veteran essentially contends that his gout, right knee disability, and hyperparathyroidism have increased in severity since his most recent VA examinations in March 2012.  Additionally, he reported some concerns regarding the adequacies of the VA examinations provided.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted as to these disabilities.   

Back 

In November 2012, the RO awarded service connection for the Veteran's claimed back disability.  He was assigned an initial noncompensable rating and a 10 percent rating beginning March 22, 2012.  In a January 2013 communication received by VA, the Veteran indicated his disagreement with the ratings assigned and effective dates of his service-connected back disability.  The Board construes this statement as a valid notice of disagreement.  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A Statement of the Case on the issue of entitlement to an initial compensable disability rating, and in excess of 10 percent beginning March 23, 2012, for herniated lumbar spine with spinal stenosis should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected hyperparathyroidism.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes, as well as information about the functional effects of the hyperparathyroidism on employment and everyday life.

If possible, the examiner is asked to answer the following questions: 

a)  Does the Veteran currently suffer from active hyperparathyroidism or has his previous surgery and treatment resulted only in residual disabilities?  See 38 C.F.R. § 4.119, DC 7904.

b)  Diagnose any digestive, skeletal, renal, or cardiovascular residuals or endocrine dysfunction due to the hyperparathyroidism.

The supporting rationale for all opinions expressed must be provided.

3.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected gout and right knee disability.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes, as well as information about the functional effects of his gout and right knee disability on employment and everyday life.

In addition the examiner should specifically address the following: 

a)  Diagnose the Veteran's current right knee disability.  Record the ranges of motion of the right knee, with consideration of the criteria as discussed in 38 C.F.R. §§ 4.40, 4.45 (2013), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determine whether there a) ankylosis of the right knee, whether there is b) instability of the right knee, and whether there is c) dislocation of the semilunar cartilage, with episodes of locking, pain, and effusion of the joint.

b)  Diagnose the areas of the Veteran's current gout.  Determine whether there is objective evidence that the Veteran's gout results in a symptom combination productive of definite impairment of health or results in incapacitating exacerbations occurring three or more times per year.

The supporting rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for increased ratings for hyperparathyroidism, gout, the right knee, and a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


